[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON MOTION TO STRIKE
The motion to reconsider the prior ruling on the motion to strike, which was granted in the absence of the plaintiff; is granted by agreement.
Following the numbering system in the motion to strike: CT Page 387-QQ
1. a. As to the absence of a claim for relief, it is ordered that an amended complaint be filed with an appropriate demand for relief
b. As to the allegation that the revised complaint includes more changes than those requested in the previous request to revise, that issue seems to be addressed by implication in Judge DiPentima's ruling of June 5, 1996. That portion of the motion to strike is, therefore, denied.
2. a. Motion to strike the first, third, fourth, fifth and sixth counts for lack of a lease is denied.
b. To the extent this is different from 2. a., it is denied.
c. Motion to strike fifth count on the ground stated is denied.
d. Motion to strike third count on the ground stated is denied. CT Page 387-RR
e. Motion to strike fourth count on the ground stated is denied.
3. Motion to strike seventh count is denied.
4. Motion to strike eighth and ninth counts is granted.
5. Motion to strike tenth count is granted.
6. Motion to strike eleventh and twelfth counts on the ground stated is denied.
7. Motion to strike prayer for relief, to render it consistent with the complaint, is granted to the extent it may be applicable.
8. See ruling on paragraph 7.
It is suggested that mediation with a housing specialist might vastly simplify the issues and perhaps even settle the CT Page 387-SS case, which would appear to have consumed enormously disproportionate amounts of attorney and court time.
Beach, J.